Order entered January 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01374-CR

                                GAYLON DAVIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F12-33585-K

                                          ORDER
       The Court REINSTATES the appeal.

       On December 30, 2014, we ordered the trial court to make findings regarding whether the

trial court’s judgment accurately reflects the date on which sentence was imposed in open court

and whether appellant was entitled to appointment of counsel. We ADOPT the trial court’s

findings that: (1) sentence was pronounced in open court on August 22, 2014, but appellant was

not present; (2) sentence was pronounced in appellant’s presence on September 30, 2014; (3)

appellant is indigent; (4) Kathleen Walsh of the Dallas County Public Defender’s Office has

been appointed to represent appellant; (5) Ms. Walsh requested preparation of the record on

January 12, 2015; (6) Charon Evans is the court reporter who recorded the proceedings; (7) Ms.
Evans indicated she can file the reporter’s record by February 5, 2015; and (8) the court

recommended that Ms. Evans be given until February 11, 2015 to file the reporter’s record.

          We DIRECT the Clerk to list Kathleen Walsh as appellant’s appointed attorney of

record.

          We ORDER the trial court to prepare and file, within TWENTY-ONE DAYS of the

date of this order, a judgment that shows the September 30, 2014 date on which sentence was

pronounced in open court in appellant’s presence.

          We ORDER court reporter Charon Evans to file the reporter’s record, including all

exhibits admitted into evidence, within THIRTY DAYS of the date of this order.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Charon Evans,

official court reporter, Criminal District Court No. 4; Felicia Pitre, Dallas County District Clerk;

Kathleen Walsh, Dallas County Public Defender’s Office; and the Dallas County District

Attorney’s Office.

                                                     /s/     ADA BROWN
                                                             JUSTICE